On Application for Reinstatement.
This cause came on for further consideration upon the filing of an application for reinstatement by respondent Robert A. Ferreri, a.k.a. Robert Anthony Ferreri, Attorney Registration No. 0000860, last known business address in Cleveland, Ohio.
The court coming now to consider its order of May 17, 2000, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of six months, and, pursuant to Gov.Jud.R. 111(7), concurrently suspended respondent, without pay, from his position as judge of the Cuyahoga County Court of Common Pleas, Juvenile Division, for six months, with the suspensions deemed to have commenced on December 9, 1999, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by this court that Robert A. Ferreri, a.k.a. Robert Anthony Ferreri, be and hereby is reinstated to the practice of law in the state of Ohio. It is further ordered, pursuant to Gov.Jud.R. III(7)(B)(1), that respondent’s suspension from judicial office without pay be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For related cases, see Disciplinary Counsel v. Ferreri (1999), 85 Ohio St.3d 649, 710 N.E.2d 1107; Disciplinary Counsel v. Ferreri (1999), 87 Ohio St.3d 1245, 722 N.E.2d 88; Disciplinary Counsel v. Ferreri (2000), 88 Ohio St.3d 456, 727 N.E.2d 908; and Disciplinary Counsel v. Ferreri (2000), 89 Ohio St.3d 1227, 731 N.E.2d 1132.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.